 1

 2
                                                                                      JS-6
 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     JAMES SHAYLER,                                  Case No.: 2:19-cv-04878-SVW-KS
13
                                                     Hon. Stephen V. Wilson
14            Plaintiff,
     vs.                                             ORDER FOR DISMISSAL WITH
15                                                   PREJUDICE
     SHAMRIZ LEGACY PARTNERS,
16   LLC, a California Limited Liability
     Company; and Does 1-10,                         Action Filed: June 4, 2019
17                                                   Trial Date: March 10, 202
              Defendant.
18

19
20         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21   it, and being fully advised finds as follows:
22         IT IS ORDERED THAT:
23         Plaintiff James Shayler’s (“Plaintiff”) entire action is dismissed with prejudice,
24   including all claims stated against Defendant Shamriz Legacy Partners, LLC, a California
25   Limited Liability Company (“Defendant”).
26

27   Dated:   November 26, 2019
                                                           Hon. Stephen V. Wilson
28                                                         Judge, United States Court
                                                           Central District of California
                                                 1
                           [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
